DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	The amendments received on July 8, 2022, have been entered. Claims 75, 76, 80-84, and 88-100 have been canceled. Claims 103- 122 have been newly added. Claims 73, 74, 77-79, 85-87, and 101-122 are pending and are examined in this Office Action.

Priority to June 22, 2017
	The Examiner finds that the preliminary amendments submitted on Oct. 11, 2019, introduced limitations that are not supported by the original claims and the originally filed specification of the grandparent (12/567,035), the great-grandparent (11/486,083), or the provisional (60/813,625).  Specifically, the concept of onion plants produced by a breeding program beginning with a cross between WYL 77-5128B or WYL 77-5168B with one of the onions listed in the last three lines of claim 73 to arrive at plants that require 14 or more contiguous hours of daylight to initiate bulb formation and having the recited PAD values and storage decay patterns is a new concept relative to the originally filed claims and specification and the first time this concept appears is in preliminary amendment in the parent application (15/630,780) which was filed on June 22, 2017.  
	Parent application 15/630,780 should have been listed as a continuation-in-part (CIP) rather than as a continuation (CON) due to this introduction of a new concept relative to grandparent application 12/567,035. 
In fact, the original claims and specifications for the provisional application never expressly suggest crossing with the list of 22 commercial onions recited in claim 73.
 The onions listed on page 15 of the specification and in Figure 1 are not identified with regard to which of these onions are inbreds (and they are NOT all inbreds, see discussion of Norstar, below, in the Written Description rejection).  Nor are any of them specifically identified as being useful for breeding plants with the recited values for size, shape, and color. Because there is no support for this in the grandparent, great-grandparent, or provisional applications, the instant claims are only given the benefit of the filing date of the parent application, June 22, 2017.
Applicant points to the following paragraph from page 15 of the specification:

    PNG
    media_image1.png
    249
    579
    media_image1.png
    Greyscale

	The Examiner points to a comparison between the paragraph from page 15 of the instant specification (above) with the analagous paragraph from the provisional priority document (60/813,625 - page 5, ¶ 18):

    PNG
    media_image2.png
    247
    570
    media_image2.png
    Greyscale


There is a clear difference in scope between what is contemplated, envisioned, and suggested in the instant specification compared with the specification of the priority document (provisinal).  
	Furthermore, the first time there is any teachings of breeding with the onions disclosed in Figure 1 to specifically arrive at the sizes, shapes, colors, and PAD levels that are required in the claims is in the preliminary amendment of the parent application (15/630,780).  This is why the parent application should be listed as a CIP in the applicant's ADS and on the filing receipt, and this is why claims that recite this change in scope do not get the benefit of priority documents earlier than the filing of the parent application (June 22, 2017).  NOTE: this priority is only given if Applicant deletes the NEW MATTER that was introduced in the most recent amendments (July 8, 2022), see below.
	Applicant states that the Examiner does not give the benefit of the earlier filing dates of the parent, grandparent, and provisional applications (Resp 10).  This is incorrect.  The Examiner gave the benefit of the parent (15/630,780), but not the grandparent (12/567,035), great-grandparent (11/486,083), or provisional (60/813,625).  The Examiner did misrepresent the lack of support from the originally filed specification (third line of priorty section on page 2 of the Office Action).  This should have said it was not supported by the originally filed specification in the grandparent application; however the Examiner did make clear that the claims are given the benefit of the parent application's filing date of June 22, 2017.  The Examiner apologizes for any confusion on this part.
	With regard to the list of onion varieties including varieties that are not inbreds, Applicant asserts that they have amended the claim to exclude hybrids by requiring "non-hybrid commercial cultivars" (Resp 12-13).  This is not persuasive, however, because this actually introduces indefiniteness and NEW MATTER that is not found in the instant specification or in the parent applications, see rejections for indefiniteness and NEW MATTER, below.

Specification
The disclosure is objected to because of the following informalities: the brief description of the drawings does not separately describe panels A, B, and C for Figure 1. Each panel is required to be described separately (see MPEP 608.01(f)). 
Appropriate correction is requested.
The Applicant asserts that a marked-up and clean copy of an amended specification has been submitted (Resp 10).  No such amendments to the specification were received on July 8, 2022.

Background for Context
	Onion breeders often rely upon pyruvic acid development (PAD) tests as a measure of the pungency of the onions with plants having lower PAD levels being considered lower pungency (Spec. 4).  Unfortunately, the PAD levels are significantly influenced by growth conditions and storage conditions (see Lancaster et al (Acta Horticulture (2001) Vol 555; pp. 111-115)), and the only way to obtain a sample to make a measurement of the PAD for an onion is to cut into the bulb, thereby destroying the bulb.  Therefore, the only way in which a PAD measurement is meaningful is in the context of a genetically related population to be able to perform statistics from a responsibly chosen sampling that is representative of the population to show that onions of that particular genetic background characteristically produce bulbs with a particular PAD level at harvest and a characteristic level of PAD after certain lengths of storage under certain conditions.   
IT IS IMPOSSIBLE TO MEASURE PAD OF A BULB AT HARVEST AND MEASURE PAD OF THAT SAME BULB TWO MONTHS LATER.  
Furthermore, in order for an average PAD value for a plurality of onions to have any meaning, the onions would need to be genetically related in a population of onions that are stable and uniform for their production of bulbs within a particular PAD range.  There is no way that a breeder or purchaser can look at a few onions without damaging the bulbs and be able to ascertain what the average PAD level of those onions would be, and in order to get that number, the bulbs would need to be destroyed.  Consider it equivalent to quality control testing for a lot, wherein a sample from the lot is tested, and the value is then given to the entire lot.  This can only be true for onions if the onions are all from a population that is known to be uniform and stable for the PAD levels and this necessarily requires them to be genetically related and grown under similar conditions, wherein sampling a few from the population to get an average PAD level would be meaningful because it would be reasonable to extrapolate that the rest of the onions in the population would fall within the standard deviation around the mean.  While it is easy to measure the size and weight and shape and color of an onion without destroying it, the PAD values cannot be measured that way.  For this reason, the PAD values are only meaningful in the context of being within a characteristic range for a variety/cultivar that is shown to be stable and uniform for PAD levels and therefore is predictive of PAD values that any bulb from that variety/cultivar would have when grown under similar conditions.
This issue for PAD causes problems with the current claim language and will be discussed in the rejections.

Objections and Rejections That Are Withdrawn
	
	All rejections of claims 75, 76, 80-84, and 88-100 are moot in light of the Applicant's cancelation of these claims.

	The rejections of claims 101 and 102 under 35 USC 112D are withdrawn in light of the Applicant's amendments to the claims.  

	The rejection of claims 73-102 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the Applicant's amendments to the claims that make it clear that the plurality of onions of claim 73 are F1 hybrid onions produced by a single cross between a first onion plant that is either WYL 775128B or WYL 77-5168B with a second onion plant from a list of commercial cultivars.  This is replaced with a new indefiniteness rejection that is necessitated by the amendments to the claims.

	The rejection of claims 73-102 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement due to needing assurances that the biological deposit of seeds satisfies 37 CFR 1.801-1.809 is withdrawn in light of the Applicant's response (Resp 18) and the Declaration of Hillary Lee Brambila that was received on July 8, 2022.
	The rejection of claims 73-76, 78, and 80-102 under 35 U.S.C. 103(a) as being unpatentable over Simon, P. W., Havey, M. J., and Debaene et al, taken with the evidence of Mallor et al, Informaciones Tecnicas, and Crowther et al is withdrawn in light of the Applicant's amendments to the claims which exclude the introduction of any germplasm outside of the specific cultivars recited in claim 73.

	The rejection of claim 77 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Simon, P. W., Havey, M. J., Debaene et al, and Duvick, D. N. taken with the evidence of Mallor et al, Informaciones Tecnicas, and Crowther et al is withdrawn in light of the Applicant's amendments to the claims which exclude the introduction of any germplasm outside of the specific cultivars recited in claim 73.

	The rejection of claim 79 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Simon, P. W., Havey, M. J., Debaene et al, and Alan et al taken with the evidence of Mallor et al, Informaciones Tecnicas, and Crowther et al is withdrawn in light of the Applicant's amendments to the claims which exclude the introduction of any germplasm outside of the specific cultivars recited in claim 73.

	Both rejections for non-statutory double patenting are withdrawn in light of the Applicant's amendments to the claims that have introduced new matter and have limited the base claim (claim 73) to specific F1 hybrids with specific phenotypic traits.

Claim Interpretation
	Claim 73 is interpreted to encompass only F1 onion plants produced by the recited cross and "parts thereof".  F1 is relative to the first onion plant (WYL 77-5128B/WYL 77-5168B) and the second onion plant (one of the 22 recited cultivars).  For any of the hybrid cultivars, such as "Norstar", the claimed plant would be F2 relative to the parent plants utilized to generate the hybrid Norstar onions.  Because the claim is inclusive of "parts thereof" which include seeds, pollen, and ovules (see claim 78), the claim is inclusive of seeds, pollen, and ovules that are F2 relative to the first and second parents recited in the claim.  This is because it is necessary for the onion plant to go through meiosis in order to generate gametes (ovules/pollen) and to pollinate to generate seeds. For this reason, the claim is interpreted to encompass F1 plants, bulbs, leaves, protoplasts, and cells and F2 seeds, pollen, and ovules (F1/F2 relative to the first and second onion plants).
	The claim is interpreted to encompass a plurality of onion plants that could contain a mixture of onions where each individual onion is produced by a cross with a specific "first onion plant" and a specific "second onion plant", but, for example, some could be WYL 77-5128B crossed with Daytona and others could be WYL 77-5168B crossed with Ranchero, etc.  Therefore, the plurality comprises a heterogeneous population of onion plants.  
	Beginning at claim 101, the claims are directed to a plurality of onion plants produced by taking the F1 hybrid of claim 73 and backcrossing to either a "first onion plant" (claim 101)  or a "second onion plant" (claim 102).  The claims require "one or more backcrosses", so the plurality would encompass a heterogenous mixture of plants with different levels of recovery of the recurrent parent plant's genome.  The specification defines "backcrossing" as "the repeated crossing of a hybrid progeny back to one of the parental onion plants for that inbred" (Spec 14).  Given this definition, beginning at claim 101, the claims are inclusive of offspring that comprise a combination of genomic DNA from the first two initial parent plants from claim 73, but outcrossing to any third variety of onion is excluded.  This results in all of the onions beginning at claim 101 will have less than 100% of their genomic DNA from any one of the parent plants recited in claim 73 but will have an unequal contribution of genomic DNA from the two initial parents.  Theoretically, the first backcross will result in 75% genomic DNA from the "recurrent" parent and 25% from the non-recurrent parent, and every subsequent backcross brings in more of the recurrent parent's genomic DNA and less of the non-recurrent parent's genomic DNA (see, for example, Fehr. (Principles of Cultivar Development (1987); p. 362).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claims 73, 74, 77-79, 85-87, and 101-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  This is a new rejection that is necessitated by the Applicant's amendments to the claims.
The base claim, claim 73, is confusing because the limitation of "non-hybrid" is inconsistent with the recitation of commerial cultivars that includes at least one cultivar that is known to be a hybrid cultivar (Norstar, see evidence in rejection, below).  This inconsistency makes it unclear what the claim encompasses. 
Inadequate Written Description
Claims 73, 74, 77-79, 85-87, and 101-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the definiciencies of the parent claim.  The NEW MATTER portion of this rejection is new and was necessitated by the Applicant's amendments to the claims.  The Applicant's arguments in the response received on July 8, 2022, against the portions of these rejections that are not new were fully considered but were not found to be persuasive.
New Matter
Claim 73 has been amended to require that the second onion plant utilized in the cross that produces the claimed plurality of onions is selected from the group consisting of "non-hybrid" commercial cultivars Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, Vacquero, Bravo, Regiment, Riviera, Seville, Tesoro, Tribute, Valiant, Vantage, Vega, Viper, Vision, and Mira.  At least one of these cultivars, Norstar, is known to be a hybrid cultivar (see evidence, below).  There is no ipsis verbis support for using a non-hybrid commercial cultivar selected from the recited list, and the list itself cannot be relied upon to support the concept of using only non-hybrid onions for a cross.  For this reason requiring a "non-hybrid" commercial culitvar from a list that includes at least one hybrid cultivar constitutes NEW MATTER.

Inadequate Description of Broad Genus
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants is produced by crossing a first onion plant and a second onion plant and said plurality requires 14 or more contiguous hours of daylight to initiate bulb formation (long day) and is characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams , and wherein said first onion plant is selected from the group consisting of WYL 77-5128B (or male sterile version thereof) and WYL-5168B (or male sterile version thereof), and said second onion plant is a non-hybrid commercial cultivar selected from a list of 22 commercial cultivars (this is interpreted to be a plurality that only includes F1 hybrid onions produced by the crosses that are recited); and to parts or tissue cultured cells of said onion plants (claims 78-9); including wherein the plurality is characterized by an average PAD measurement of less than 5.5 mol/g FW (claim 74) or 4.5 mol/g FW (claim 85) or 4.0 mol/g FW (claim 86) or 3.75 mol/g FW (claim 87); including where the plurality of onion plants are cytoplasmically male sterile (claim 77).
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "first onion plants" recited in claim 73 (claim 101); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 103, 105, 107, 109, 111 and 115); including a contain comprising the population of onions (claim 113); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 117); including wherein the onions are cytoplasmically male sterile (claim 119); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 121). 
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "second onion plants" recited in claim 73 (claim 102); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 104, 106, 108, 110, 112 and 116); including a contain comprising the population of onions (claim 114); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 118); including wherein the onions are cytoplasmically male sterile (claim 120); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 122). 
The plants of claim 73 are interpreted to be F1 hybrid plants, and therefore, seeds obtained from these plants will be F2 seeds which will have had the gametes undergo meiosis prior to fertilization; and therefore, these F2 seeds will have a mosaic of genomic DNA from the two original parents which results in a high degree of unpredictability when it comes to characteristics or traits, such as pungency and storability.  For this reason "parts thereof" of the plurality of plants are not adequately described because this is inclusive of seeds produced by the plurality of plants; and these seeds will contain F2 genomic DNA rather than F1 genomic DNA.  With regard to plants produced by crossing a "second onion plant" that is a hybrid, such plants would be F2 relative the parent plants utilized to produce the hybrid cultivar (such as Norstar), and the seeds, pollen, and ovules would be F3 relative to the parent plants of the hybrid second onion plant.
The plurality of onion plants or parts thereof recited in claim 73 are NOT required to be members of the same uniform, stable variety.  Rather each individual onion plant could be produced by a process that falls within the recited process of a cross between one of the two varieties listed as “a first onion plant” and one of the 22 varieties listed as “a second onion plant”.  Given that there are 44 different combinations just between the listed onions, and given that at least one of the "second onion plants" is a hybrid cultivar (Norstar), each onion in the claimed plurality of onions could be from a dramatically different genetic background. 
	The Applicants describe five onion varieties, WYL 77-5128B, WYL 77-5168B, WYL 77-5126B, WYL 77-5391B and WYL 77-5392B.   WYL 77-5128B and WYL 77-5168B were developed from a breeding program that began with mass selection from a synthetic gene pool from a mixture of Yellow Sweet Spanish onions (Spec 23-33; Examples 1, 2, 5, 6, and 7).  They describe WYL 77-5168B as having pyruvate measurements from 4.09 – 6.02 mol/g FW after two months of storage and from 3.28 – 4.98 mol/g FW after six months of storage (Id. at 28-9; Table 1).  They describe WYL 77-5128B as having pyruvate measurements from 4.29 – 5.32 mol/g FW after two months of storage and from 5.75 – 6.40 mol/g FW after six months of storage (Id. at 30-1; Table 2).  They describe WYL 77-5126B as having pyruvate (PAD) of 5.82mol/g FW after 6 months in year 6, having PAD of 6.3 mol/g FW after two months and 5.62 mol/g FW after six months in year 10, and having PAD of 3.67 mol/g FW in year 11 (Id. at 32-3).  These data demonstrate that as of year 11, WYL 77-5126B was not stably reproducing a characteristic level of PAD each year.  The Applicants describe WYL 77-5391B and WYL 77-5392B which are both off-spring of WYL 77-5168B, however, neither of these off-spring have been shown to stably reproduce their traits each year.
	The Applicants do not describe any true-breeding long-day onions having PAD levels less than 5.5 mol/g FW at harvest consistently, other than WYL 77-5128B and WYL 77-5168B.  The Applicants do not describe any F1 hybrid long-day, low-pungency onions with yellow or white globe shaped bulbs having an average bulb size between 300 and 700 grams produced from crossing WYL 77-5128B or WYL 77-5168B plants with a second plant selected from the 22 plants recited in claim 73.  
	The Applicants do not describe any plants produced by crossing to members of the list of potential “second onion plants" recited in claim 73 followed by backcrossing the original F1 hybrid produced by crossing WYL 77-5128B or WYL 77-5168B with one of the recited 22 potential “second” parent plants or by backcrossing with WYL 77-5128B or WYL 77-5168B.  None of such plants have been described or reduced to practice, and clearly they were not in the possession of the Applicant at the time of filing.
	The prior art teaches that up to 5 generations of selfing (~10 years) are required to stabilize agronomically important traits in onions (Alan et al (Plant Science (2004) Vol. 167; pp. 1055-1066) see Introduction).  In the prior art (J. Amer. Soc. Hort. Sci. (1996) Vol. 121; pp. 604-608), Havey et al teach that enzymatic pyruvic acid concentration, as a measure of pungency, is primarily determined by additive gene action with sporadic dominance effects (see right column on page 604).  This demonstrates that pungency is not controlled by a single gene, but rather by multiple genes.  The genes or loci that are responsible for conferring low pyruvate levels are not yet known.
	Furthermore, it is known that pungency is influenced by growth conditions and storage conditions; see Lancaster et al (Acta Horticulture 555 (2001) pp. 111-115) who teach that bulbs grown at low Sulphur supply had reduced pungency (see abstract).  Therefore, because the instant claims are directed to a plurality of onion plants or parts thereof that are not required to be members of a stable, uniform variety and are not required to be grown together under the same growth conditions, the variability of PAD values amongst the plurality could be quite large.
	In addition, when onion having a large difference in PAD values are crossed with one another, the resulting F1 hybrid onions will have an intermediate PAD value.  See, for example, Simon, P. W. (Euphytica (1995) Vol. 82; pp. 1-8) who measured PAD levels for 8 inbred lines and then also measure PAD levels for F1 hybrids (compare Table 5 on page 4 to Table 1 on page 2).  Inbred B8155 had pyruvate levels ranging from 4.2-7.3 and was crossed with three other inbreds with higher pyruvate level ranges: B2399 (6.2-8.4), B1834 (11.0-18.0), and B4535 (15.2-16.6).  F2s from B8155 x B2399 had pyruvate levels ranging from 6.9-7.0 PAD; from B8155 x B1834 ranging from 10.7-11.0, from B8155 x B4535 ranging from 10.3-10.9, and from B1834 x B4535 ranging from 15.0-15.1.  These data demonstrate that the F1 hybrid offspring would not be expected to have pyruvate levels as low as the lowest parent or as high as the highest parent.  The claimed "first parent" onions are described as having pyruvate levels in the 4-6 range, and the "second onion plants" are disclosed in Figure 1 as having puryvate levels ranging from 6.6-10.4 with most in the 7-8 range.  Therefore, it is clear that crossing with the 22 onions recited in claim 73 as "second onion plants" would not be expected to arrive at onions with the PAD levels required in claims 74 and 85-87 (3.75-5.5). 
	Looking at the data from Simon on page 4 in Table 5, it is clear that even with one or two backcrosses, the lower PAD levels are not achieved.  Therefore the claims beginning at claim 101 are also not adequately described.  Especially not the claims directed to plants produced by backcrossing to the "second onion plants" which have higher PAD levels.
	The Applicants fail to describe a representative number of onions developed by a breeding program beginning with a cross between one of varieties WYL 77-5128B and WYL 77-5168B and a second plant selected from the varieties recited in claim 73, wherein the derived F1 or backcross plants produce yellow or white globed shaped bulbs between 300-700 grams and having a long-day and low-pungency phenotype and storability.  The Applicants only describe WYL 77-5128B and WYL 77-5168B which reproducibly have a long-day and low-pungency phenotype.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of long-day and low-pungency onions with storability (meaning the responsible genes).  Furthermore, given the lack of description of the necessary elements (genes or loci) essential for low-pungency and long-day phentoypes and storability, it remains unclear what features identify onions that are genetically capable of such phenotypes.  Since the genus of long-day and low-pungency onions with storability has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	The instant specification does not disclose any of the crosses recited in claim 73 as having been reduced to practice, and does not actually even suggest such crosses as a means to arrive at onions having the recited values for PAD and size, and the “second” onion plants each have PAD values higher than 5.5 mol/g FW (see Figure 1 for those that have PAD values disclosed).  For this reason, it is unclear which of these crosses would even produce an F1 hybrid onion variety with the required PAD values and storability, and none of such plants were in the possession of the Applicant at the time of filing. 
	Furthermore, at least one of the recited “second” onion plants, Norstar, is a hybrid onion plant, rather than an inbred onion plant (Found on the world wide web at takii.com/wp-content/uploads/2015/09/Onion-Norstar-Rev-B.pdf .  ):

    PNG
    media_image3.png
    902
    798
    media_image3.png
    Greyscale

Note that Norstar has a PAD value of 10.66 mol/g FW (see Guyer et al (1995) J. Sci. Food Agric. Vol. 69; pp. 457-460; especially Table 1 on page 459) which is nearly double the required 5.5 mol/g FW.  Because Norstar is a hybrid onion, making a cross with Norstar will allow for meiosis of the two genomes shared in the Norstar hybrid plants, and the pollen and ovules will contain a mosaic of genomic DNA with unpredictable results.  For this reason, each onion plant produced by crossing Norstar with one of the “first” onion plants recited in claim 73 will have different characteristics.  In addition, specifically with regard to claim 102, backcrosses to Norstar will not produce predictable results because Norstar is not of an inbred variety, rather it is a hybrid variety and therefore does not reproduce stable traits via sexual propagation.  Also, presumably each round of backcrossing to Norstar would result in PAD levels getting closer and closer to Norstar’s 10.66 mol/g FW and further away from the values required by the instant claims.
It is noted that the Examiner does not know if the other 21 "second onion plants” recited in claim 73 are inbred or hybrid onion cultivars.  This same issue would be present for any of the “second onion plants” that are of a hybrid variety rather than of a stable, uniform, inbred variety.  
	In general, claims that recite a phenotype that is controlled by multiple genes and is affected by growth conditions without claiming the genotype of a true-breeding cultivar or variety that possesses such a phenotype are not adequately described.  This is especially true if the methods to measure the phenotype are unreliable as is the case with PAD measurements.  It is compounded by claiming a plurality of onions that are not required to be members of a stable and uniform variety, therefore, the PAD values are not “characteristic” of a variety, rather they would need to be measured for the individual plants contained within the plurality.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular plurality of onion plants is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
For these reasons, the instant specification does not provide adequate written description support across the breadth of the claims.
Applicant's Arguments
	The Applicant argues that the rejections against claims 83, 84, 92-94, 101, and 102 are rendered moot upon entry of the claim amendments (Resp 14).  With regard to claims 83, 84, and 92-94, the Examiner agrees because the Applicant canceled these claims.  With regard to claims 101 and 102, the Examiner disagrees, because the claims are inclusive breeding programs that utilize a hybrid plant as a "second onion plant", as discussed above.
	The Applicant argues that their amendments to the claims render moot the concern over which crosses would even produce an F1 hybrid onion variety with the required PAD values and storability (Resp 15).  This is not persuasive, however, because there continue to be numerous dependent claims that require certain PAD levels and storability, and there continues to be a concern about crossing to a second onion plant that is a hybrid plant rather than a stable inbred plant.
	The Applicant argues that the 22 recited second onion plants are commercially available onion cultivars that are well-known in the art to produce stable phenotypes over several generations, and the Applicant asserts that it is hypothetically possible that there could exist a stable cultivar named Norstar in addition to the hybrid Norstar (Resp 15).  The Applicant states that they aim to clarify this point with the amendment to claim 73 Id.  The Applicant points to a reference by Lancaster (New Zealand Journal of Crop and Horticultural Science (1995) Vol. 23; pp. 299-306) as evidence that Norstar and Fortress are inbreds because they are not described as hybrid and they were assessed for traits over a three year period (Resp 16).  
	This is not persuasive, however, because the Examiner has provided evidence that Norstar is known in the art to be a hybrid variety.  The Applicant has not provided any evidence showing that Norstar is known in the art to be an inbred variety.  The fact that hybrid variety Norstar could be used for comparison over a three year period does not provide any evidence regarding whether the variety is an inbred or a hybrid because hybrid varieties can easily be uniformly and stably produced by repeatedly crossing inbred parent A with inbred parent B; see, for example, any of the US Patents issued for hybrid maize varieties (11,457,589; 10,881,067; 10,881,066, etc.).
	The Applicant points to references by Hammon and Diaz-Montano which also use varieties recited in claim 73 and they do not refer to any of these varieties as hybrids (Resp 16).  This is not persuasive, however, because the absence of labeling a variety as an hybrid does not necessarily mean the variety is an inbred.  Hybrids can be produced reliably by crossing two known inbred parents, and this is very common in plant breeding (see patents referred to, above).  The fact that a variety has been used in a study is not evidence that it is a inbred unless the study involved breeding and genetics.  In fact, Table 1 of Hammon-1 (second entry on IDS received on July 8, 2022) includes "Kodiak X400 which is described as "Spanish x hard globe", and it is possible this is an F1 hybrid variety.  Table 4 of Hammon-2 (third entry on IDS received on July 8, 2022) has two varieties that might be F1 hybrids (Kodiak and DPSX 1170). The Examiner has provided a reference labeling Norstar as a hybrid, and the Applicant has not provided any references labeling any of the varieties recited in claim 73 as inbreds.
	The Applicant argues that the studies taught by Hammon and Diaz-Montano would not be possible with hybrids if hybrids with different parents were used in each study (Resp 16).  It is unclear exactly what the Applicant means by "different parents".  The common practice in the art for hybrid varieties/cultivars is to use two stable inbred parents in a cross to reproducably generate uniform F1 hybrid progeny.  The plants of a hybrid variety do not need to come for the exact same two parent plants, they just need to come from parent plants of the same two stable inbred varieties.  Looking at the maize hybrid patents cited by the Examiner, above, one can see that the inventors deposit 625 seeds of parent A and 625 seeds of parent B, and the claimed hybrid is produced by crossing a plant of parent A with a plant of parent B.  The only thing unreliable about a hybrid variety is using it for sexual propagation.  There is no reason a hybrid variety cannot be used for studies on agronomic traits, indeed, on the surface it appears Hammon did use hybrids in the studies.
	The Applicant asserts that it is known in the art that these 22 onion plants readily produce commercially viable progeny (Response 16-7).  The Examiner did not see anything from the cited art that demonstrates these onion plants readily produce commercially viable progeny.  The Examiner did not see anything from the cited art about progeny from these varieties at all.
	The Applicant argues that the assertion of unpredictability for PAD measurements is not supported by the prior art (Resp 17-8).  The Examiner agrees that this is not the major concern, and therefore, the Examiner has deleted that portion of the written description rejection.  The main problem with the written description of the population of onion plants that is being claimed is that each individual onion within the population does not need to be of the same variety nor do the individual onion plants need to be grown in the same growth conditions.  Because the population of onions can comprise individual onions produced by any one of 44 different possible crosses (either of the two first parents with any one of the 22 second parents), the "average" measurement for such a population is not meaningful because the population is not uniform.  With regard to PAD levels, in particular, as disccused above, the only way for a PAD level to be meaningful is if the average is provided for a representative sample taken from a uniform population.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Obvious over Hendricks ‘662
Claims 73, 74, 77-79, 85-87, and 101-122 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks, S. (US Pre-Grant Publication US 2010/0011662, published on Jan. 21, 2010).
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants is produced by crossing a first onion plant and a second onion plant and said plurality requires 14 or more contiguous hours of daylight to initiate bulb formation (long day) and is characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams , and wherein said first onion plant is selected from the group consisting of WYL 77-5128B (or male sterile version thereof) and WYL-5168B (or male sterile version thereof), and said second onion plant is a non-hybrid commercial cultivar selected from a list of 22 commercial cultivars (this is interpreted to be a plurality that only includes F1 hybrid onions produced by the crosses that are recited); and to parts or tissue cultured cells of said onion plants (claims 78-9); including wherein the plurality is characterized by an average PAD measurement of less than 5.5 mol/g FW (claim 74) or 4.5 mol/g FW (claim 85) or 4.0 mol/g FW (claim 86) or 3.75 mol/g FW (claim 87); including where the plurality of onion plants are cytoplasmically male sterile (claim 77).
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "first onion plants" recited in claim 73 (claim 101); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 103, 105, 107, 109, 111 and 115); including a contain comprising the population of onions (claim 113); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 117); including wherein the onions are cytoplasmically male sterile (claim 119); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 121). 
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "second onion plants" recited in claim 73 (claim 102); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 104, 106, 108, 110, 112 and 116); including a contain comprising the population of onions (claim 114); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 118); including wherein the onions are cytoplasmically male sterile (claim 120); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 122). 
Hendricks teaches onions of varieties WYL 77-5128B and WYL 77-5168B (both male sterile and male fertile versions) and claims a method of making hybrid onion seed by crossing these varieties with a second onion plant (see claims 93 and 95).  He claims that such a method will produce onions that require 14 or more contiguous hours of daylight to initiate bulb formation and that the onions will have PAD measurements less than 5.5 mol/g FW and that the low PAD will increase no more than 10% after storage (see claims 97-103).
Hendricks does not specifically teach a cross that results in progeny having bulbs between 300-500 grams in size.
Hendricks suggests crossing their onions (WYL 77-5128B and WYL 77-5168B) with Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero (see paragraph 0070 on page 6).  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.
Hendricks teaches that backcrossing methods can be used with the onion plants (WYL 77-5128B and WYL 77-5168B) (page 5 paragraph 0068).  It would have been obvious to perform the backcrossing method beginning with a cross between WYL 77-5128B or WYL 77-5168B and any one of the suggested onion plants: Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero; and it would have been obvious to utilize any one of these onion varieties as a recurrent parent in the backcross method.  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.
The Applicant argues that Henricks is disqualified as prior art.  This is not persuasive, however, because priority to the grandfather, greatgrandfather, and provisional applications has not been granted for the instant claims and Henricks continues to qualify as prior art.

Obvious over Hendricks ‘213
Claims 73, 74, 77-79, 85-87, and 101-122 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks, S. (US Patent No. 9,320,213, issued on April 26, 2016).
The claims are broadly drawn to a plurality of onion plants, or parts thereof, wherein said plurality of onion plants is produced by crossing a first onion plant and a second onion plant and said plurality requires 14 or more contiguous hours of daylight to initiate bulb formation (long day) and is characterized as producing yellow or white globe shaped bulbs having an average bulb size of between 300 and 700 grams , and wherein said first onion plant is selected from the group consisting of WYL 77-5128B (or male sterile version thereof) and WYL-5168B (or male sterile version thereof), and said second onion plant is a non-hybrid commercial cultivar selected from a list of 22 commercial cultivars (this is interpreted to be a plurality that only includes F1 hybrid onions produced by the crosses that are recited); and to parts or tissue cultured cells of said onion plants (claims 78-9); including wherein the plurality is characterized by an average PAD measurement of less than 5.5 mol/g FW (claim 74) or 4.5 mol/g FW (claim 85) or 4.0 mol/g FW (claim 86) or 3.75 mol/g FW (claim 87); including where the plurality of onion plants are cytoplasmically male sterile (claim 77).
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "first onion plants" recited in claim 73 (claim 101); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 103, 105, 107, 109, 111 and 115); including a contain comprising the population of onions (claim 113); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 117); including wherein the onions are cytoplasmically male sterile (claim 119); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 121). 
The claims are also broadly drawn to a plurality of onion plants produced by backcrossing one of the F1 hybrid onions of claim 73 with one of the "second onion plants" recited in claim 73 (claim 102); including wherein the plurality is characterized by specific average PAD values at harvest and after storage (claims 104, 106, 108, 110, 112 and 116); including a contain comprising the population of onions (claim 114); including wherein the low pungency comprises a reduction in organosulfur compounds (claim 118); including wherein the onions are cytoplasmically male sterile (claim 120); and including parts of said onion plants that are seeds, bulbs, leaves, pollen, protoplasts, ovules, or cells (claim 122). 
Hendricks teaches onions of varieties WYL 77-5128B and WYL 77-5168B (both male sterile and male fertile versions) and claims a method of making hybrid onion seed by crossing these varieties with a second onion plant (see claims 7-9).  He claims that such a method will produce onions that require 14 or more contiguous hours of daylight to initiate bulb formation and that the onions will have PAD measurements less than 5.5 mol/g FW and that the low PAD will increase no more than 10% after storage (see claims 10 and 13).
Hendricks does not specifically teach a cross that results in progeny having bulbs between 300-500 grams in size.
Hendricks suggests crossing their onions (WYL 77-5128B and WYL 77-5168B) with Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero (see column 10 lines 59-67).  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.
Hendricks teaches that backcrossing methods can be used with the onion plants (WYL 77-5128B and WYL 77-5168B) (Col 10 lines 20-49).  It would have been obvious to perform the backcrossing method beginning with a cross between WYL 77-5128B or WYL 77-5168B and any one of the suggested onion plants: Daytona, Ranchero, Granero, Sabroso, Tamara, Hamlet, Fortress, Norstar, Teton, and Vaquero; and it would have been obvious to utilize any one of these onion varieties as a recurrent parent in the backcross method.  The Examiner does not have a laboratory available to perform these crosses and test the resulting onions to see if any of them have the size and PAD levels required by the instant claims; however, it would have been obvious to one of ordinary skill in the art to continue breeding and selecting for larger size and lower PAD levels because Hendricks clearly teaches that these are desirable traits in onions.
The Applicant argues that Henricks is disqualified as prior art.  This is not persuasive, however, because priority to the grandfather, greatgrandfather, and provisional applications has not been granted for the instant claims and Henricks continues to qualify as prior art.

Potential Allowable Subject Matter
	If the Applicant can provide evidence that any of the 22 “second onion plants” recited in claim 73 are a) stable and uniform INBRED onion varieties, and b) were publicly available at the time of filing, then the following claim would be free of the rejections of record:
-- An F1 hybrid onion plant produced by crossing: 
A)	a first onion plant selected from the group consisting of WYL 77-5128B having seed deposited as NCIMB Accession No. 41329, WYL 77-5168B having seed deposited as NCIMB Accession No. 41330, WYL 775128B that possesses a male sterility traits, and WYL 77-5168B that possesses a male sterility trait,
with
B)	a second onion plant selected from the group consisting of cultivars ...    ... . --
Such a claim would only encompass onion plants from the first generation of the recited cross, and such onion plants would be described at the molecular level by possessing one copy of chromosomes from the deposited inbred line of the invention and possessing one copy of chromosomes from the publicly available inbred onion plant.  Not all of these hybrids would produce the recited PAD values nor would they necessarily have the recited storability, size, shape, and/or color, therefore such phenotypes should not be recited in the claim.  In addition, a terminal disclaimer over US Patent Nos. 7,671,255 and 9,320,213 would be required.

Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662